Citation Nr: 1456600	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as a result of exposure to herbicides.

2.  Entitlement to service connection for a muscle disorder, claimed as body pain and aching muscles, including as a result of exposure to herbicides.

3.  Entitlement to service connection for a hair loss disorder, including as a result of exposure to herbicides.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, including as a result of exposure to herbicides.

5.  Entitlement to service connection for kidney disease, including as a result of exposure to herbicides.

6.  Entitlement to service connection for erectile dysfunction, including as a result of exposure to herbicides.

7.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides.

8.  Entitlement to service connection for an eye disorder, including as a result of exposure to herbicides.

9.  Entitlement to service connection for a headache disorder, including as a result of exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.  This included approximately 10 months of active service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the RO.

The Veteran testified from the RO by way of videoconference technology at hearing with the undersigned Veterans Law Judge in August 2012.

In April 2014, the Board remanded the above claims for further development of the record.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of service connection for a skin disorder is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 

2.  None of the disorders adjudicated herein are included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e).

3.  The Veteran is not shown to have a muscle disorder that is due to an event or incident of service.

4.  The currently demonstrated hair loss disorder is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  

5.  The Veteran is not shown to have an innocently acquired psychiatric disorder that is due to an event or incident of service.

6.  The currently demonstrated kidney disease is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  

7.  The Veteran is not shown to have manifested complaints or findings referable to a kidney disorder, including calculi of the kidney, cardiovascular-renal disease, and nephritis, during service or for several years thereafter.

8.  The currently demonstrated erectile dysfunction is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  

9.  The currently demonstrated hypertension is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  

10.  The Veteran is not shown to have manifested complaints or findings referable to hypertension during service or for several years thereafter.

11.  The currently demonstrated eye disorder is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  

12.  The currently demonstrated headache disorder is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a muscle disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2014).

2.  The Veteran's disability manifested by hair loss is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The Veteran does not have an innocently acquired psychiatric disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2014).

4.  The Veteran's kidney disability is not due to disease or injury that was incurred in or aggravated by service, nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The Veteran's disability manifested by erectile dysfunction is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  The Veteran's eye disability is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8.  The Veteran's headache disability is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in March 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in an October 2014 supplemental statement of the case (SSOC).

For these reasons, the Board concludes that the claims may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  VA examinations dated in June 2014 addressed the claims.  The examinations considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.  

Further, there has been substantial compliance with the Board's April 2014 remand directives as to the claims decided herein, insofar as the obtained VA medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.



Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Initially, the Board notes that as the claimed disorders are not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Board also noted the Veteran's assertion that the disorders on appeal are related to his in-service exposure to Agent Orange during service in the Republic of Vietnam.  

VA has conceded the Veteran served in the Republic of Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  See, e.g. April 2014 Board Decision/Remand, p.6.  

However, the disorders adjudicated herein are not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, this presumptive regulation is unavailing in the Veteran's case.  

This does not prevent the Veteran from establishing a nexus linking the disorders to an event of incident his period of active service.  This is discussed hereinbelow.

Finally, the Board further notes that, chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Such chronic disabilities include calculi of the kidney, cardiovascular-renal disease, and nephritis (applicable to the kidney disease and hypertension claims).

The record here does not document calculi of the kidney, cardiovascular-renal disease, or nephritis within one year of the Veteran's September 1966 discharge.  Accordingly, such presumptive service connection is not warranted here.

To the extent the Veteran asserts having a continuity of symptomatology between the present kidney disease and hypertension and in-service injury or disease, neither a kidney disorder nor hypertension was noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    


Muscle Disorder & Innocently Acquired Psychiatric Disorder

The Veteran's service treatment records are silent for any complaints or findings referable to a muscle disorder or psychiatric disorder.  His separation examination was negative in this regard.

Additionally, the post-service medical evidence does not serve to establish the presence of a muscle disorder or psychiatric disorder.    

On VA muscles examination in June 2014, the examiner noted the Veteran's contentions that upon his return from Vietnam, he developed generalized muscle cramps throughout the entire body.  The cramps were intermittent and described as "deep muscle tightness" that improved with stretching.

On examination, there were no injuries found to any muscle group of the body.  Muscle strength testing was normal in the shoulders, elbows, wrists, hips, knees, and ankles.  There were no signs or symptoms indicative of any muscle injury.  There was no muscle atrophy.

The examiner concluded there was "no evidence of a muscle spasm or condition or a condition or disorder productive of muscle spasms found at this exam."  As such, the examiner found that an "opinion concerning a muscle spasm or condition or a condition or disorder productive of muscle spasms that had its clinical onset during service or otherwise is due to an event or incident to his period of active service, including his presumed exposure to herbicides due to his service in the Republic of Vietnam cannot be rendered."

On VA psychiatric examination in June 2014, no psychiatric symptoms were reported.  The examiner opined, "there is no diagnosis on Axis I. No mental disorder was found during this psychiatric evaluation."

While the DSM stressor criteria for posttraumatic stress disorder (PTSD) may have been met, the Veteran did not have symptoms of PTSD.  There was also no impairment in social, occupational, or other areas of functioning.  There was no change in functional status or quality of life due to the stressor.  

The Veteran experienced mild occasional frustration due the partial amputation of his right leg (due to non-service connected vascular occlusion), but he did not manifest "a full mental condition."  The examiner noted that the Veteran "never had a psychiatric complaint, psychiatric treatment, or psychiatric evaluation until today."  The examiner concluded that the mental status examination, clinical history, and psychosocial course were negative for a mental condition.

The record does not otherwise establish the presence of a current muscle disorder or innocently acquired psychiatric disorder.  The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any diagnosis involving the muscles or a psychiatric condition.

The Board acknowledges the documentation of muscle pain and cramps in the record.  With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001). 

However, the Federal Circuit also noted that in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  

Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.  

There is no probative evidence contrary to the June 2014 examiners' opinions.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     

Based on this evidence, the Board finds that the Veteran is not shown to have a muscle disorder or innocently acquired psychiatric disorder.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current disability, the other elements of service connection need not be addressed and the Veteran's claim for service connection must be denied.  

The Board has considered the Veteran's own assertions that he has a muscle disorder and psychiatric disorder that are related to service.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the June 2014 VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that no current muscle disorder or innocently acquired psychiatric disorder was present.  As such, the Board finds the opinion the of June 2014 examiners to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the Veteran does not have a muscle disorder or psychiatric. 

Finally, while presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is available for progressive muscular atrophy and psychoses, in the absence of current diagnoses discussion in this regard is not warranted and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


Hair Loss Disorder, Kidney Disease, Erectile Dysfunction, Hypertension, Eye Disorder, & Headache Disorder

The current records, including VA examination reports of June 2014, serve to document diagnoses of alopecia areata (hair loss disorder), chronic kidney disease stage II, erectile dysfunction, hypertension, blepharitis, early senile cataracts, and dry eye, and headaches.

The service treatment records are negative for complaints or findings related to any of these disorders.  The 1966 separation examination was normal in this regard.

On the issue of nexus, the June 2014 VA examiners offered negative nexus opinions as to each of the disorders.  The examiner determined that each disorder was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event or illness.

As for the hair disorder, the examiner found no evidence or indication of alopecia in service.  The Veteran reported that he had the condition since discharge, but there was no record of complaints, treatment, or diagnoses in the post-service medical record until the examination.  There was no evidence to support a link between alopecia areata and herbicide exposure.

As for the kidney disorder, the examiner noted that the Veteran was diagnosed with kidney disease more than 45 years post-service.  There was no evidence to support a link between kidney disease and exposure to Agent Orange.

As for erectile dysfunction, the examiner noted that the condition was diagnosed more than 40 years post-service.  There were no male reproductive problems indicated in the service treatment records.  There was no evidence to support a link between erectile dysfunction and herbicide exposure.

As for the hypertension, the examiner noted that hypertension was diagnosed 35 years after service.  There was no indication of hypertension prior to this.  There was no evidence to support a link between erectile dysfunction and herbicide exposure.

As for the headache disorder, the examiner found there was no evidence in the service treatment records or outpatient treatment records of a diagnosis of headaches or a related condition.  

The Veteran's headaches occurred "sometimes," and were not persistent or chronic.  There was no evidence to support a link between headaches and exposure to Agent Orange.

As for the eye disorders, the examiner found that the Veteran's vision impairment was due to early senile cataracts and refractive error.  The senile cataracts were not related to service or to herbicide exposure, but rather, were "expected age related lens changes."  There was no indication of cataracts in service.  

The blepharitis and dry eye were unrelated to service, including Agent Orange exposure.  There was no indication of blepharitis in service and herbicides were not associated as a cause of the condition.  The Veteran's dry eye was caused by his blepharitis.

The Board finds the June 2014 VA examination opinions to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     The opinions are entitled to substantial probative weight because the examiners explained the reasons for the conclusions reached based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiners based their opinions on a review of the claims file and examination of the Veteran.  

There are no medical opinions to the contrary.  The only other evidence of record supporting the Veteran's claim is his competent lay assertions.  

However, the June 2014 VA physicians are medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determining that the current hair loss disorder, kidney disease, erectile dysfunction, hypertension, eye disorder, & headache disorder were not caused or aggravated by service, including by exposure to herbicides.  Other etiologies were identified.  As such, the Board finds the opinions of the VA examiners to be more probative.  

In reaching these decisions, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a muscle disorder is denied.

Service connection for a hair loss disorder is denied.

Service connection for an innocently acquired psychiatric disorder is denied.

Service connection for kidney disease is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.

Service connection for a headache disorder is denied.


REMAND

In April 2014, the Board remanded the claim for service connection for a skin disorder for a VA examination.  

In June 2014, multiple VA examinations were conducted, but the Veteran's skin disorder, other than the hair loss disorder (alopecia areata) was not addressed. Stegall v. West, 11 Vet. App. 268 (1998).

VA has conceded a diagnosis of keratosis.  See March 2010 Rating Decision; see also May 2008 VA treatment record (VBMS Entry March 8, 2010, p.24/56).  This must be addressed on examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of his skin disorder.
                  
The examiner is to be provided access to the electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that keratosis or any other  skin disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service, including his presumed exposure to herbicides due to his service in the Republic of Vietnam.  

The examiner is asked to render these opinions based on the diagnoses of record.  For purposes of adjudication, the diagnosis of keratosis is conceded.  See May 2008 VA examination.

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


